UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2009 Date of reporting period: January 1, 2009  December 31, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT Global Equity Fund Investment objective Capital appreciation Net asset value December 31, 2009 Class IA: $10.13 Class IB: $10.06 Performance summary Total return at net asset value (as of 12/31/09) Class IA shares* Class IB shares 1 year 30.16% 29.97% 5 years 5.03 3.80 Annualized 0.99 0.75 10 years 40.28 41.61 Annualized 5.02 5.24 Life 177.42 167.33 Annualized 5.33 5.13 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. * Class inception date: May 1, 1990.  Class inception date: April 30, 1998.  Recent performance benefited from the receipt of a Tyco International, Ltd. Class Action Settlement pertaining to investments made prior to 2003. The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of equity securities from developed countries. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. To obtain the most recent month-end performance for the Putnam subaccounts, visit putnam.com. Report from your funds manager After a dismal first two months, equity markets worldwide continued to rebound strongly throughout 2009 as the global economy showed signs of strength. The rally, which began in early March, ran throughout the rest of 2009 and spurred double-digit gains across most countries and sectors. For the 12 months ended December31, 2009, Putnam VT Global Equity Funds class IA shares returned 30.16% at net assetvalue. The funds country allocations added value during the period, notably the out-of-benchmark investments in emerging-market stocks, particularly those in Mexico and China. Sector allocations, meanwhile, generally detracted from performance, especially within the surging technology sector, where the fund had limited exposure. Turning to specific holdings, Grupo Mexico, a Mexican holding company specializing in mining, transportation, and infrastructure, was the strongest performer. Management capitalized on the stocks attractive price, which had declined when investors became concerned about the companys battle for control over ASARCO, a bankrupt copper mining company. As the issue was resolved and copper prices rose, Grupo Mexico shares performed well. By the close of the period, this stock had been sold from the portfolio. RR Donnelley & Sons, a U.S.-based publishing and communications company, also contributed significantly. Its shares became exceedingly cheap, in managements point of view, but as the economy and investor confidence began to recover, RR Donnelley shares rebounded considerably. Another top contributor was Bank of America. Despite the strong performance of the company, management reduced the funds financials exposure given increasing concerns about regulation and higher capital requirements. The funds holdings in this company were sold as part of this reduction. One of the top detractors was Apollo Group, a U.S.-based provider of online and on-campus educational programs. Apollo experienced a slow decline throughout 2009, as investors viewed this as a defensive stock in an environment that has favored more aggressive investments. In addition, the stock retreated sharply following the announcement of an informal SEC inquiry. The fund sold its position in December. Swiss Re, a Swiss-based reinsurer, also detracted from returns. Like a number of financial companies, Swiss Re had a portfolio with significant exposure to the credit market in the United States. As that market seized up, the companys financial condition worsened and the stock price suffered. The holding was sold before the end of the period. One of the worlds largest telecom companies, Nippon Telegraph and Telephone of Japan, underperformed alongside other defensive names. The stock was hurt further by the view that a lack of a breakup would delay cutting costs at the company. Management believes otherwise and continues to hold shares. The fund benefited during the period as result of a court-ordered settlement distribution made to eligible holders of Tyco International Ltd. common stock. The fund received $2,145,850 in March 2009. Looking ahead, although many major economic factors remain depressed by historical standards, management is optimistic on the prospects for continued growth in the equity markets. While there have been noteworthy improvements in China and other Asian markets, many other regions are in the early stages of recovery. As jobs growth and consumer spending begin to accelerate, corporate earnings may surprise on the upside, given the steep cuts already made in many companies operating costs. Management has positioned the portfolio accordingly. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Current and future portfolio holdings are subject to risk. 2 Putnam VT Global Equity Fund Your funds manager Portfolio Manager Shigeki Makino is a Head of Global Large Cap Equities at Putnam. He joined Putnam in 2000 and has been in the investment industry since1989. Your funds manager may also manage other accounts managed by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust or other accounts advised by Putnam Management or an affiliate. Portfolio composition will vary over time. Allocations are represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, if any, and the use of different classifications of securities for presentation purposes. Information is as of 12/31/09 and may not reflect trades entered into on that date. Understanding your VT funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. During all or a portion of the period, the fund limited its expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2009, to December 31, 2009. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for Expenses and value for a $1,000 investment, a $1,000 investment, assuming a hypothetical assuming actual returns for 5% annualized return for the 6 months ended the 6 months ended 12/31/09 12/31/09 VT Global Equity Fund Class IA Class IB Class IA Class IB Expenses paid per $1,000* $5.34 $6.72 $4.89 $6.16 Ending value (after expenses) $1,206.00 $1,204.80 $1,020.37 $1,019.11 Annualized expense ratio  0.96% 1.21% 0.96% 1.21% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the fin ancial highlights. Putnam VT Global Equity Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Global Equity Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Global Equity Fund (the fund) at December31, 2009, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2009 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 12, 2010 4 Putnam VT Global Equity Fund The funds portfolio 12/31/09 COMMON STOCKS (97.5%)* Shares Value Aerospace and defense (3.6%) BAE Systems PLC (United Kingdom) 476,325 $2,747,528 Bombardier, Inc. (Canada) 181,500 832,330 L-3 Communications Holdings, Inc. 65,100 5,660,445 MTU Aero Engines Holding AG (Germany) 240 13,159 Agriculture (2.6%) Archer Daniels Midland Co. S 187,400 5,867,494 Wilmar International, Ltd. (Singapore) 138,000 626,662 Airlines (1.9%) Qantas Airways, Ltd. (Australia) 582,000 1,547,768 Singapore Airlines, Ltd. (Singapore) 314,000 3,317,358 Automotive (1.6%) Magna International, Inc. Class A (Canada) 55,131 2,805,271 Nissan Motor Co., Ltd. (Japan)  141,500 1,237,973 Banking (4.7%) Bank of China Ltd. (China) 2,412,000 1,291,460 DBS Group Holdings, Ltd. (Singapore) 185,000 2,012,703 National Bank of Greece SA (Greece)  130,000 3,312,220 State Street Corp. 103,000 4,484,620 Wells Fargo & Co. 26,700 720,633 Basic materials (1.5%) Antofagasta PLC (United Kingdom) 136,439 2,165,375 Sumitomo Metal Mining Co., Ltd. (Japan) 100,000 1,475,650 Biotechnology (0.8%) Amgen, Inc.  36,751 2,079,004 Broadcasting (1.5%) Liberty Media Corp.  Entertainment  20,900 964,535 Mediaset SpA (Italy) 348,000 2,841,171 Cable television (2.0%) Comcast Corp. Class A 66,600 1,122,876 DISH Network Corp. Class A 47,100 978,267 Time Warner Cable, Inc. 71,100 2,942,829 Chemicals (2.7%) Ashland, Inc. 124,600 4,936,652 Cabot Corp. 67,300 1,765,279 Commercial and consumer services (0.6%) AerCap Holdings NV (Netherlands)  61,206 554,526 Daito Trust Construction Co., Ltd. (Japan) 14,500 684,457 Genesis Lease, Ltd. ADR (Ireland) 15,010 134,038 TUI Travel PLC (United Kingdom) 21,144 87,106 Computers (2.4%) Western Digital Corp.  138,100 6,097,115 Conglomerates (2.3%) Mitsubishi Corp. (Japan) 80,100 1,993,547 Mitsui & Co., Ltd. (Japan) 50,100 709,995 Noble Group, Ltd. (Hong Kong) 856,000 1,962,372 Vivendi SA (France) 35,336 1,042,342 Construction (0.3%) Buzzi Unicem SpA (Italy) 41,000 658,046 COMMON STOCKS (97.5%)* cont. Shares Value Consumer goods (1.2%) Colgate-Palmolive Co. 36,300 $2,982,045 Electric utilities (1.4%) E.ON AG (Germany) 11,708 488,390 RWE AG (Germany) 32,195 3,126,122 Electrical equipment (0.3%) Prysmian SpA (Italy) 47,908 837,942 Electronics (9.5%) AU Optronics Corp. (Taiwan) 4,866,000 5,877,827 Compal Electronics, Inc. (Taiwan) 523,000 719,830 Coretronic Corporation (Taiwan) 1,021,000 1,474,314 Garmin, Ltd. S 51,200 1,571,840 Intel Corp. 179,200 3,655,680 LG Display Co., Ltd. (South Korea) 33,000 1,114,999 Media Tek, Inc. (Taiwan) 114,000 1,981,887 Quanta Computer, Inc. (Taiwan) 720,000 1,562,271 Texas Instruments, Inc. 222,700 5,803,562 Energy (oil field) (0.5%) Noble Corp. (Switzerland) 31,200 1,269,840 Energy (other) (0.1%) China Longyuan Power Group Corp. 144A (China) 152,000 196,835 Engineering and construction (0.5%) Aveng, Ltd. (South Africa) 215,196 1,156,016 Financial (1.3%) Discover Financial Services 162,400 2,388,904 ORIX Corp. (Japan) 12,570 855,703 Forest products and packaging (1.0%) International Paper Co. 90,100 2,412,878 Gaming and lottery (0.9%) Greek Organization of Football Prognostics (OPAP) SA (Greece) 106,212 2,323,343 Health-care services (1.2%) UnitedHealth Group, Inc. 94,900 2,892,552 Insurance (5.9%) Allied World Assurance Company Holdings, Ltd. (Bermuda) 21,900 1,008,933 AXA SA (France) 148,400 3,506,880 ING Groep NV (Netherlands)  194,335 1,877,164 PartnerRe, Ltd. 18,600 1,388,676 UnumProvident Corp. 48,100 938,912 Zurich Financial Services AG (Switzerland) 27,296 5,931,151 Investment banking/Brokerage (3.5%) Bond Street Holdings, LLC Class A F  36,275 725,500 Gartmore Group, Ltd. 144A (United Kingdom) 277,421 962,047 Goldman Sachs Group, Inc. (The) 42,300 7,141,932 Machinery (0.5%) Timken Co. 57,100 1,353,841 Metals (3.2%) ArcelorMittal South Africa, Ltd. (South Africa) 43,323 601,719 BHP Billiton, Ltd. (Australia) 28,963 1,109,782 Boliden AB (Sweden) 137,100 1,752,939 Quadra Mining, Ltd. (Canada)  89,400 1,239,318 Putnam VT Global Equity Fund 5 COMMON STOCKS (97.5%)* cont. Shares Value Metals cont. Tokyo Steel Manufacturing Co., Ltd. (Japan) 184,700 $2,080,037 Voestalpine AG (Austria) 33,517 1,221,211 Natural gas utilities (0.2%) UGI Corp. 23,900 578,141 Office equipment and supplies (0.8%) Canon, Inc. (Japan) 48,700 2,060,898 Oil and gas (10.6%) BP PLC (United Kingdom) 159,018 1,539,320 Cairn Energy PLC (United Kingdom)  159,270 849,566 Marathon Oil Corp. 74,000 2,310,280 Oil States International, Inc.  S 66,000 2,593,140 OMV AG (Austria) 87,500 3,828,688 Petroleo Brasileiro SA ADR (Brazil) 17,100 815,328 Royal Dutch Shell PLC Class A (United Kingdom) 271,000 8,190,606 StatoilHydro ASA (Norway) 258,400 6,444,247 Pharmaceuticals (9.2%) Astellas Pharma, Inc. (Japan) 26,400 984,369 AstraZeneca PLC (United Kingdom) 57,274 2,693,637 Eli Lilly & Co. S 119,800 4,278,058 Forest Laboratories, Inc.  21,400 687,154 Johnson & Johnson 48,900 3,149,649 Pfizer, Inc. 408,203 7,425,213 Roche Holding AG (Switzerland) 22,918 3,896,274 Publishing (3.1%) R. R. Donnelley & Sons Co. 277,100 6,171,017 Yellow Pages Income Fund (Unit) (Canada) S 318,579 1,637,484 Real estate (1.3%) Hospitality Properties Trust R 60,000 1,422,600 HRPT Properties Trust R 185,356 1,199,253 Japan Retail Fund Investment Corp. (Japan) R 120 537,655 Regional Bells (0.5%) Verizon Communications, Inc. 36,700 1,215,871 Retail (1.3%) Barnes & Noble, Inc. S 61,700 1,176,619 RadioShack Corp. 104,500 2,037,750 Semiconductor (0.5%) Macronix International (Taiwan) 2,143,130 1,218,083 Shipping (0.8%) D/S Norden (Denmark) 47,650 1,903,599 Software (0.5%) Longtop Financial Technologies Ltd. ADR (China)  17,800 658,956 Oracle Corp. 28,000 687,120 Technology services (2.9%) Computer Sciences Corp.  22,900 1,317,437 Ingram Micro, Inc. Class A  336,100 5,864,945 Telephone (3.2%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 100,400 3,953,270 Qwest Communications International, Inc. 975,600 4,107,276 COMMON STOCKS (97.5%)* cont. Shares Value Tobacco (3.1%) Altria Group, Inc. S 112,200 $2,202,486 Philip Morris International, Inc. 113,200 5,455,108 Total common stocks (cost $233,388,763) INVESTMENT COMPANIES (0.2%)* Shares Value iShares MSCI EAFE Index Fund 4,427 $244,813 S&P 500 Index Depository Receipts (SPDR Trust Series 1) 2,335 260,212 Total investment companies (cost $476,333) U. S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Notes 1 1/4s, November 30, 2010 i $300,000 $302,223 Total U. S. treasury obligations (cost $302,223) WARRANTS (%)*  Expiration date Strike price Warrants Value First Gulf Bank 144A (United Arab Emirates) 10/7/10 $0.00001 12,113 $52,930 Total warrants (cost $64,447) SHORT-TERM INVESTMENTS (9.5%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 6,407,335 $6,407,335 Short-term investments held as collateral for loaned securities with yields ranging from zero % to 0.27% and due dates ranging from January 4, 2010 to February 19, 2010 d $16,560,388 16,558,440 U.S. Treasury Bills with effective yields ranging from 0.35% to 0.36%, November 18, 2010 ## 429,000 427,482 U.S. Treasury Bills with effective yields ranging from 0.37% to 0.44%, April 1, 2010 ## 280,000 279,671 Total short-term investments (cost $23,673,117) Total investments (cost $257,904,883) Key to holdings abbreviations ADR American Depository Receipts * Percentages indicated are based on net assets of $250,446,112.  Non-income-producing security. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at December31,2009. d See Note 1 to the financial statements regarding securities lending. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. On December 31, 2009, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security purchased with cash or securities received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at December 31, 2009. At December 31, 2009, liquid assets totaling $2,214,578 have been segregated to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 6 Putnam VT Global Equity Fund ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at December 31, 2009 (as a percentage of Portfolio Value): United States 52.7% Italy 1.7% United Kingdom 7.6 Germany 1.4 Japan 6.6 Australia 1.1 Taiwan 5.1 Netherlands 1.0 Switzerland 4.4 China 0.9 Canada 2.6 Hong Kong 0.8 Norway 2.6 Denmark 0.8 Singapore 2.4 South Africa 0.7 Greece 2.2 Sweden 0.7 Austria 2.0 Other 0.9 France 1.8 Total 100.0% FORWARD CURRENCY CONTRACTS TO BUY Unrealized at 12/31/09 (aggregate Aggregrate Delivery appreciation/ face value $73,605,241) Value face value date (depreciation) Australian Dollar $16,753,004 $17,197,138 1/20/10 $(444,134) British Pound 9,960,080 10,243,966 1/20/10 (283,886) Canadian Dollar 7,713,951 7,691,488 1/20/10 22,463 Euro 16,250,181 16,943,941 1/20/10 (693,760) Hong Kong Dollar 1,358,169 1,358,867 1/20/10 (698) Japanese Yen 7,311,913 7,815,838 1/20/10 (503,925) Norwegian Krone 4,378,299 4,528,825 1/20/10 (150,526) Swedish Krona 2,150,925 2,213,784 1/20/10 (62,859) Swiss Franc 5,428,458 5,611,394 1/20/10 (182,936) Total FORWARD CURRENCY CONTRACTS TO SELL at 12/31/09 (aggregate Aggregrate Delivery Unrealized face value $49,092,251) Value face value date appreciation Australian Dollar $9,639,871 $9,902,512 1/20/10 $262,641 British Pound 4,167,802 4,286,347 1/20/10 118,545 Danish Krone 858,959 903,970 1/20/10 45,011 Euro 7,360,064 7,763,473 1/20/10 403,409 Japanese Yen 2,654,292 2,837,299 1/20/10 183,007 Norwegian Krone 9,658,600 9,988,862 1/20/10 330,262 Singapore Dollar 6,201,926 6,301,117 1/20/10 99,191 Swedish Krona 942,321 980,560 1/20/10 38,239 Swiss Franc 5,930,299 6,128,111 1/20/10 197,812 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $16,221,621 $11,691,421 $ Capital goods 7,846,616 6,815,543  Communication services 10,367,119 3,953,270  Conglomerates  5,708,256  Consumer cyclicals 15,481,240 7,174,050  Consumer staples 10,639,639   Energy 6,988,588 21,049,262  Financial 20,694,463 20,286,983 725,500 Health care 20,511,630 7,574,280  Technology 25,656,655 13,949,211  Transportation  6,768,725  Utilities and power 578,141 3,614,512  Total common stocks Investment companies 505,025   U.S. treasury obligations  302,223  Warrants  52,930  Short-term investments 6,407,335 17,265,593  Totals by level Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include forward currency contracts and receivable purchase agreements. Putnam VT Global Equity Fund 7 The following is a reconciliation of Level 3 assets as of December 31, 2009: Change in net Balance as of Accrued unrealized Net transfers in Balance as of December 31, discounts/ Realized appreciation/ Net purchases/ and/or out of December 31, Investments in securities: premiums gain/(loss) (depreciation) sales Level 3 Common stocks: Financial $565,308 $ $(479,126) $697,976 $(58,658) $ $725,500 Total common stocks   Totals: $ $ Change in net Balance as of Accrued unrealized Net transfers in Balance as of December 31, discounts/ Realized appreciation/ Net purchases/ and/or out of December 31, 2008  premiums gain/(loss) (depreciation)  sales Level 3 2009  Other financial instruments: $ $ $ $  Includes $15,701 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations.   Includes amount payable under receivable purchase agreement. The accompanying notes are an integral part of these financial statements. 8 Putnam VT Global Equity Fund Statement of assets and liabilities 12/31/09 Assets Investment in securities, at value, including $15,939,297 of securities on loan (Note 1): Unaffiliated issuers (identified cost $251,497,548) $262,422,496 Affiliated issuers (identified cost $6,407,335) (Note 6) 6,407,335 Foreign currency (cost $24,091) (Note 1) 24,138 Dividends, interest and other receivables 280,159 Foreign tax reclaim 103,724 Receivable for shares of the fund sold 32 Receivable for investments sold 1,327,727 Unrealized appreciation on forward currency contracts (Note 1) 1,700,580 Total assets Liabilities Payable to custodian (Note 2) 88,949 Payable for investments purchased 1,466,042 Payable for shares of the fund repurchased 107,341 Payable for compensation of Manager (Note 2) 506,802 Payable for investor servicing fees (Note 2) 3,759 Payable for custodian fees (Note 2) 18,530 Payable for Trustee compensation and expenses (Note 2) 174,770 Payable for administrative services (Note 2) 1,567 Payable for distribution fees (Note 2) 6,849 Unrealized depreciation on forward currency contracts (Note 1) 2,322,724 Payable for receivable purchase agreement (Note 2) 129,584 Interest payable (Note 2) 12,481 Collateral on securities loaned, at value (Note 1) 16,558,440 Collateral on certain derivative contracts, at value (Note 1) 302,223 Other accrued expenses 120,018 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $566,241,292 Undistributed net investment income (Note 1) 6,183,024 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (332,449,431) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 10,471,227 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net Assets $218,068,253 Number of shares outstanding 21,517,946 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.13 Computation of net asset value Class IB Net Assets $32,377,859 Number of shares outstanding 3,219,990 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.06 Statement of operations Year ended 12/31/09 Investment income Dividends (net of foreign tax of $456,908) $7,514,318 Interest (net of foreign tax of $2,763) (including interest income of $4,396 from investments in affiliated issuers) (Note 6) 13,409 Securities lending 141,674 Total investment income Expenses Compensation of Manager (Note 2) 1,813,373 Investor servicing fees (Note 2) 67,295 Custodian fees (Note 2) 48,696 Trustee compensation and expenses (Note 2) 27,054 Administrative services (Note 2) 17,928 Distribution fees  Class IB (Note 2) 73,022 Interest expense (Note 2) 12,481 Other 229,771 Fees waived and reimbursed by Manager (Note 2) (88,408) Total expenses Expense reduction (Note 2) (12,903) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (41,698,613) Net increase from payments by affiliates (Note 2) 38,264 Net realized loss on foreign currency transactions (Note 1) (79,153) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 269,961 Net unrealized appreciation of investments and receivable purchase agreements during the year 95,558,084 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Global Equity Fund 9 Statement of changes in net assets Putnam VT Global Equity Fund Year ended Year ended 12/31/09 12/31/08 Increase (decrease) in net assets Operations: Net investment income $5,481,092 $8,207,454 Net realized loss on investments and foreign currency transactions (41,739,502) (101,840,851) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 95,828,045 (122,973,690) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (363,463) (9,747,291) Class IB  (1,290,757) Increase in capital from settlement payments (Note 7)  174,570 Decrease from capital share transactions (Note 4) (41,044,307) (83,413,592) Total increase (decrease) in net assets Net assets: Beginning of year 232,284,247 543,168,404 End of year (including undistributed net investment income of $6,183,024 and $1,146,125, respectively) The accompanying notes are an integral part of these financial statements. 10 Putnam VT Global Equity Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d,e Ratio of expenses to average net assets, excluding interest expense (%) b,d,e Ratio of net investment income (loss) to average net assets (%) d Portfolio turnover (%) Putnam VT Global Equity Fund (Class IA) 12/31/09 .21 2.14 f (.02)  30.16 f .94 g .93 2.45 102.65 12/31/08 .25 (6.75) (.32) .01 h,i .88 .88 2.15 99.60 12/31/07 .18 1.08 (.33)  .89 .89 1.23 86.29 12/31/06 .15 2.46 (.07)  .95 .95 1.26 84.81 12/31/05 .11 j .82 (.11)  9.09 j .92 .92 1.08 j 75.73 Putnam VT Global Equity Fund (Class IB) 12/31/09 .19 2.13 f    29.97 f 1.19 g 1.18 2.20 102.65 12/31/08 .22 (6.69) (.28) .01 h,i 1.13 1.13 1.90 99.60 12/31/07 .14 1.07 (.30)  1.14 1.14 .99 86.29 12/31/06 .12 2.44 (.04)  1.20 1.20 1.01 84.81 12/31/05 .09 j .80 (.08)  8.78 j 1.17 1.17 .82 j 75.73 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/09 0.04% 12/31/08 0.05 12/31/07 <0.01 12/31/06 <0.01 12/31/05 <0.01 e Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). f Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.08 per share outstanding as of March 13, 2009. This payment resulted in an increase to total returns of 1.03% for the year ended December 31, 2009. g Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.01% of average net assets as of December 31, 2009 (Note 2). h Reflects a non-recurring reimbursement pursuant to a settlement between The Hartford Financial Services Group and the Attorney Generals of New York State, Illinois and Connecticut, which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. i Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008 (Note 7). j Reflects a non-recurring accrual related to Putnam Managements settlement with the SEC regarding brokerage allocation practices, which amounted to $0.01 per share and 0.08% of average net assets for class IA and class IB shares for the year ended December 31, 2005. The accompanying notes are an integral part of these financial statements. Putnam VT Global Equity Fund 11 Notes to financial statements 12/31/09 Note 1  Significant accounting policies Putnam VT Global Equity Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing primarily in common stocks issued by large and midsized companies worldwide that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued, February 12, 2010, have been evaluated in the preparation of the financial statements. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At December 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. E) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an 12 Putnam VT Global Equity Fund amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For the year ended December 31, 2009, the fund did not have any activity on Written options contracts. For the year ended December 31, 2009, the transaction volume of Purchased options contracts was minimal. For the year ended December 31, 2009, the fund did not have any activity on Futures contracts. F) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $108,900,000 on forward currency contracts for the year ended December 31, 2009. G) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At December 31, 2009, the fund had a net liability position of $1,281,600 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $705,957. H) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At December 31, 2009, the value of securities loaned amounted to $15,939,297. The fund received cash collateral of $16,558,440 which is pooled with collateral of other Putnam funds into 47 issues of short-term investments. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At December 31, 2009, the fund had a capital loss carryover of $331,587,811 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss Fund name carryover Expiration date Putnam VT Global Equity Fund $194,434,404 12/31/10 1,885,492 12/31/11 92,164,880 12/31/16 43,103,035 12/31/17 J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, and the expiration of a capital loss carryover. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended December 31, 2009, the fund reclassified $80,730 to decrease undistributed net investment income and $442,594,707 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $442,675,437. The tax basis components of distributable earnings and the federal tax cost as of December 31, 2009 were as follows: Unrealized appreciation $26,333,472 Unrealized depreciation (16,270,144) Net unrealized appreciation 10,063,328 Undistributed ordinary income 5,429,859 Capital loss carryforward (331,587,811) Cost for federal income tax purposes $258,766,503 K) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. L) Beneficial interest At December 31, 2009, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 46.5% of the fund is owned by accounts of one group of insurance companies. Putnam VT Global Equity Fund 13 Note 2  Management fee, administrative services and other transactions The fund paid Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee was based on the following annual rates: Fund name Fee rate Putnam VT Global Equity Fund 0.80% of the first $500 million of average net assets, 0.70% of the next $500 million, 0.65% of the next $500 million, 0.60% of the next $5 billion, 0.575% of the next $5 billion, 0.555% of the next $5 billion, 0.54% of the next $5 billion, and 0.53% thereafter. Effective January 1, 2010, the fund will pay Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: Fund name Fee rate Putnam VT Global Equity Fund 0.850% of the first $5 billion of average net assets, 0.800% of the next $5 billion, 0.750% of the next $10 billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion, and 0.615% thereafter. Putnam Management had agreed to waive fees and reimburse expenses of the fund through July 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. During the year ended December 31, 2009, the funds expenses were reduced by $88,408 as a result of this limit. Effective August 1, 2009 through July 31, 2010, Putnam Management has also contractually agreed to reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis (or from August 1, 2009 through the funds next fiscal year end, as applicable), to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period (or since August 1, 2009, as applicable). During the year ended December 31, 2009, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Effective April 30, 2009, the Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. Putnam Management voluntarily reimbursed the fund $38,264 for a trading error which occurred during the period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $563,743 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF and is included in the Statement of assets and liabilities in Payable for investments purchased. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable, which is included in the Statement of operations in Interest expense. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. The amounts incurred for investor servicing agent functions during the year ended December 31, 2009 are included in Investor servicing fees in the Statement of operations. Under the custodian contract between the fund and State Street, the custodian bank has a lien on the securities of the fund to the extent permitted by the funds investment restrictions to cover any advances made by the custodian bank for the settlement of securities purchased by the fund. At December 31, 2009, the payable to the custodian bank represents the amount due for cash advanced for the settlement of securities purchased. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the year ended December 31, 2009, the funds expenses were reduced by $18 under the expense offset arrangements and by $12,885 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $189, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 14 Putnam VT Global Equity Fund 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3  Purchases and sales of securities During the year ended December 31, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $228,761,353 and $263,456,849, respectively. There were no purchases or sales of U.S. government securities. Note 4  Capital shares At December 31, 2009, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/09 Year ended 12/31/08 Year ended 12/31/09 Year ended 12/31/08 Shares Amount Shares Amount Shares Amount Shares Amount Putnam VT Global Equity Fund Shares sold 59,476 $512,147 38,901 $434,838 30,388 $255,280 140,877 $1,705,387 Shares issued in connection with reinvestment of distributions 53,767 363,463 782,915 9,747,291   104,261 1,290,757 Subtotal 113,243 875,610 821,816 10,182,129 30,388 255,280 245,138 2,996,144 Shares repurchased (4,601,253) (37,126,710) (7,150,613) (81,415,509) (618,675) (5,048,487) (1,332,017) (15,176,356) Net decrease Note 5  Summary of derivative activity The following is a summary of the market values of derivative instruments as of December 31, 2009: Asset derivatives 12/31/09 Liability derivatives 12/31/09 Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and Fund name under ASC 815 liabilities location Market value liabilities location Market value Putnam VT Global Equity Fund Foreign exchange contracts Receivables $1,700,580 Payables $2,322,724 Total $1,700,580 $2,322,724 The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the year ended December 31, 2009 (see Note 1): Derivatives not accounted for as hedging instruments Forward currency Fund name under ASC 815 Options Futures contracts Swaps Total Putnam VT Global Equity Fund Foreign exchange contracts $ $ $5,481 $ $5,481 Equity contracts (22,653)    (22,653) Total $(22,653) $ $5,481 $ $(17,172) The following is a summary of change in unrealized gains or losses of derivative instruments on the Statement of operations for the year ended December 31, 2009 (see Note 1): Derivatives not accounted for as hedging instruments Forward currency Fund name under ASC 815 Options Futures contracts Swaps Total Putnam VT Global Equity Fund Foreign exchange contracts $ $ $259,011 $ $259,011 Total $ $ $259,011 $ $259,011 Note 6  Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $4,396 for the year ended December 31, 2009. During the year ended December 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $71,144,671 and $64,737,336, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7  Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. In August 2008, the fund received a payment from Putnam Management for $9,884 related to restitution payments in connection with a distribution plan approved by the SEC. This amount can be found in the Increase in capital settlement payments line on the prior year Statement of changes in net assets. Putnam VT Global Equity Fund 15 Note 8  Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Federal tax information (Unaudited) The fund designated 55.89% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Shareholder Meeting Results (Unaudited) November 19, 2009 meeting At the meeting, each of the nominees for Trustee was elected, with all funds of the Trust voting together as single class, as follows: Votes for Votes withheld Ravi Akhoury 1,009,155,699 38,985,923 James A. Baxter 1,010,524,775 37,616,847 Charles B. Curtis 1,009,780,801 38,360,821 Robert J. Darretta 1,008,964,959 39,176,663 Myra R. Drucker 1,008,998,125 39,143,497 John A. Hill 1,009,946,107 38,195,515 Paul L. Joskow 1,010,640,504 37,501,118 Elizabeth T. Kennan 1,007,860,420 40,281,202 Kenneth R. Leibler 1,010,429,752 37,711,870 Robert E. Patterson 1,010,419,715 37,721,907 George Putnam, III 1,009,420,679 38,720,943 Robert L. Reynolds 1,010,644,489 37,497,133 W. Thomas Stephens 1,010,444,518 37,697,104 Richard B. Worley 1,010,252,241 37,889,381 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Fund name Votes for Votes against Abstentions Broker non-votes Putnam VT Global Equity Fund 24,209,265 994,989 826,939  16 Putnam VT Global Equity Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually for each fund whether to approve the continuance of the management contract with Putnam Investment Management (Putnam Management), and with respect to certain funds in Putnam Variable Trust, the sub-management contract between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract  and with respect to certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts  effective July1, 2009. In addition, with respect to those funds in Putnam Variable Trust for which PIL did not then serve as a sub-manager under the sub-management contract between Putnam Management and PIL, at the Trustees September 11, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, a sub-management contract between Putnam Management and PIL, to be effective April 30, 2010. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL or PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the followingconclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers pending other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Consideration of strategic pricing proposal The Trustees considered that the Contract Committee had been engaged in a detailed review of Putnam Managements strategic pricing proposal that was first presented to the Committee at its May 2009 meeting. The proposal included proposed changes to the basic structure of the management fees in place for all open-end funds (except the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund), including implementation of a breakpoint structure based on the aggregate net assets of all such funds in lieu of the individual breakpoint structures in place for each fund, as well as implementation of performance fees for certain funds. In addition, the proposal recommended substituting separate expense limitations on investor servicing fees and on other expenses as a group in lieu of the total expense limitations in place for many funds. While the Contract Committee noted the likelihood that the Trustees and Putnam Management would reach agreement on the strategic pricing matters in later months, the terms of the management contracts required that the Trustees approve the continuance of the contracts in order to prevent their expiration at June 30, 2009. The Contract Committees recommendations in June reflect its conclusion that the terms of the contractual arrangements for each fund continued to be appropriate for the upcoming term, absent any possible agreement with respect to the matters addressed in Putnam Managements proposal. The Trustees were mindful of the significant changes that had occurred at Putnam Management in the past two years, including a change of ownership, the installation of a new senior management team at Putnam Management, the substantial decline in assets under management resulting from extraordinary market forces as well as continued net redemptions in many funds, the introduction of new fund products representing novel investment strategies and the introduction of performance fees for certain new funds. The Trustees were also mindful that many other leading firms in the industry had also been experiencing significant challenges due to the changing financial and competitive environment. For these reasons, even though the Trustees believed that the current contractual arrangements in place between the funds and Putnam Management and its affiliates have served shareholders well and continued to be appropriate for the near term, the Trustees believed that it was an appropriate time to reconsider the current structure of the funds contractual arrangements with Putnam Management with a view to possible changes that might better serve the interests of shareholders in this new environment. The Trustees concluded their review of Putnam Managements strategic pricing proposal in July 2009, and their considerations regarding the proposal are discussed below under the heading Subsequent approval of strategic pricing proposal. With the exception of the discussion under this heading, the following discussion generally addresses only the Trustees reasons for recommending the continuance of the current Putnam VT Global Equity Fund 17 contractual arrangements (and, with respect to certain funds in Putnam Variable Trust, the new sub-management contract between Putnam Management and PIL, which the Trustees evaluated in large part based on their review of contractual arrangements in June 2009) as, at the time the Trustees determined to make this recommendation, the Trustees had not yet reached any conclusions with respect to the strategic pricing proposal. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical fee schedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust at that time but, as indicated above, based on their detailed review of the current fee structure, were prepared to consider possible changes to these arrangements that might better serve the interests of shareholders in the future. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., each fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Total management fee expenses (percentile) (percentile) Putnam VT American Government Income Fund 19th 56th Putnam VT Capital Opportunities Fund 3rd 52nd Putnam VT Diversified Income Fund 21st 50th Putnam VT Equity Income Fund 22nd 22nd Putnam VT The George Putnam Fund of Boston 58th 46th Putnam VT Global Asset Allocation Fund 48th 48th Putnam VT Global Equity Fund 32nd 37th Putnam VT Global Health Care Fund 25th 6th Putnam VT Global Utilities Fund 50th 38th Putnam VT Growth and Income Fund 7th 3rd Putnam VT Growth Opportunities Fund 1st 21st Putnam VT High Yield Fund 52nd 28th Putnam VT Income Fund 39th 36th Putnam VT International Equity Fund 41st 34th Putnam VT International Growth and Income Fund 34th 17th Putnam VT International New Opportunities Fund 72nd 66th Putnam VT Investors Fund 38th 38th Actual Total management fee expenses (percentile) (percentile) Putnam VT Mid Cap Value Fund 11th 44th Putnam VT Money Market Fund 38th 48th Putnam VT New Opportunities Fund 33rd 25th Putnam VT Research Fund 14th 45th Putnam VT Small Cap Value Fund 48th 55th Putnam VT Vista Fund 14th 24th Putnam VT Voyager Fund 34th 41st The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees expressed their intention to monitor the funds percentile rankings in management fees and in total expenses to ensure that fees and expenses of the funds continue to meet evolving competitivestandards. The Trustees noted that the expense ratio increases described above were being controlled by expense limitations initially implemented in January 2004. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception and, while the Contract Committee was reviewing proposed alternative expense limitation arrangements as noted above, the Trustees received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2010, or such earlier time as the Trustees and Putnam Management reach agreement on alternativearrangements. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2009, or until such earlier time as the Trustees and Putnam Management reach agreement on alternative expense limitation arrangements, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation is applicable to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. All of the funds in Putnam Variable Trust had below average expense ratios relative to their custom peer groups and, therefore, were not subject to this additional expense limitation.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the 18 Putnam VT Global Equity Fund fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at that time but, as noted above, were in the process of reviewing a proposal to eliminate individual fund breakpoints for all of the open-end funds (except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund) in favor of a breakpoint structure based on the aggregate net assets of all such funds. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis in top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of the funds in Putnam Variable Trust, the Trustees considered that each funds class IA share cumulative total return performance at net asset value was in particular percentiles of its Lipper Inc. peer group for the one-year, three-year and five-year periods ended March 31, 2009. This information is shown in the following table. (Results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer groups for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best-performing funds and the 100th percentile denotes the worst-performing funds. Past performance is not a guarantee of future returns. One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 3/31/09 in category) in category) in category) Putnam VT American Government Income Fund 52nd (71) 32nd (62) 68th (55) Lipper VP (Underlying Funds)  General U.S. Government Funds Putnam VT Capital Opportunities Fund 32nd (140) 65th (116) 43rd (96) Lipper VP (Underlying Funds)  Small-Cap Core Funds Putnam VT Diversified Income Fund 99th (61) 99th (51) 96th (41) Lipper VP (Underlying Funds)  General Bond Funds Putnam VT Equity Income Fund 6th (72) 17th (64) 20th (55) Lipper VP (Underlying Funds)  Equity Income Funds Putnam VT The George Putnam Fund of Boston 95th (195) 95th (164) 94th (94) Lipper VP (Underlying Funds)  Balanced Funds Putnam VT Global Asset Allocation Fund 53rd (214) 67th (150) 69th (94) Lipper VP (Underlying Funds)  Mixed-Asset Target Allocation Growth Funds Putnam VT Global Equity Fund 87th (50) 77th (33) 80th (28) Lipper VP (Underlying Funds)  Global Core Funds Putnam VT Global Health Care Fund 11th (36) 30th (33) 38th (28) Lipper VP (Underlying Funds)  Health/Biotechnology Funds Putnam VT Global Utilities Fund 25th (32) 42nd (30) 58th (25) Lipper VP (Underlying Funds)  Utility Funds Putnam VT Growth and Income Fund 35th (125) 82nd (111) 77th (97) Lipper VP (Underlying Funds)  Large-Cap Value Funds Putnam VT Growth Opportunities Fund 12th (238) 47th (211) 74th (193) Lipper VP (Underlying Funds)  Large-Cap Growth Funds Putnam VT High Yield Fund 54th (114) 45th (104) 36th (84) Lipper VP (Underlying Funds)  High Current Yield Funds Putnam VT Income Fund 90th (39) 88th (38) 87th (37) Lipper VP (Underlying Funds)  Corporate Debt Funds ARated Putnam VT International Equity Fund 77th (117) 69th (99) 79th (92) Lipper VP (Underlying Funds)  International Core Funds Putnam VT International Value Fund 75th (69) 74th (62) 72nd (55) Lipper VP (Underlying Funds)  International Value Funds Putnam VT International Growth Fund 24th (83) 31st (64) 41st (48) Lipper VP (Underlying Funds)  International Growth Funds Putnam VT Investors Fund 26th (242) 88th (217) 82nd (189) Lipper VP (Underlying Funds)  Large-Cap Core Funds Putnam VT Mid Cap Value Fund 74th (87) 75th (73) 59th (59) Lipper VP (Underlying Funds)  Mid-Cap Value Funds Putnam VT Money Market Fund 13th (108) 15th (106) 15th (102) Putnam VT Global Equity Fund 19 One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 3/31/09 in category) in category) in category) Lipper VP (Underlying Funds)  Money Market Funds Putnam VT New Opportunities Fund 18th (145) 60th (124) 60th (100) Lipper VP (Underlying Funds)  Multi-Cap Growth Funds Putnam VT Research Fund 19th (242) 73rd (217) 82nd (189) Lipper VP (Underlying Funds)  Large-Cap Core Funds Putnam VT Small Cap Value Fund 86th (63) 93rd (53) 96th (43) Lipper VP (Underlying Funds)  Small-Cap Value Funds Putnam VT Vista Fund 85th (143) 94th (128) 87th (113) Lipper VP (Underlying Funds)  Mid-Cap Growth Funds Putnam VT Voyager Fund 1st (238) 41st (211) 65th (193) Lipper VP (Underlying Funds)  Large-Cap Growth Funds The Trustees noted the disappointing performance for certain of the funds in Putnam Variable Trust, as well as certain circumstances that may have contributed to that performance and the actions taken by Putnam Management to address these funds performance, as detailed below. The Trustees also considered the four broad initiatives that Putnam Management has implemented to improve its investment approach, to reduce the likelihood of fourth quartile results, and to deliver on its long-term investment goals. Specifically, Putnam Management has: 1. Increased accountability and reduced complexity in the portfolio management process for the Putnam equity funds by replacing a team management structure with a decision-making process that vests full authority and responsibility with individual portfoliomanagers; 2. Clarified Putnam Managements investment process by affirming a fundamental-driven approach to investing, with quantitative analysis providing additional input for investment decisions; 3. Strengthened Putnam Managements large-cap equity research capability by adding multiple new investment personnel to the team and by bringing U.S. and international research under common leadership; and 4. Realigned compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. U.S. Large Cap Equity Funds Putnam VT Growth and Income Fund  The Trustees noted the disappointing performance for your fund for the three-year and five-year periods ended March 31, 2009. In this regard, in addition to initiatives 1 through 4 described above, the Trustees considered that in November 2008, a new portfolio manager took over sole responsibility for managing the funds investments. The Trustees also noted the funds improved performance over the one-year period ended March 31, 2009. Putnam VT The George Putnam Fund of Boston  The Trustees noted the disappointing performance for your fund for the one-year, three-year and five-year periods ended March 31, 2009. In this regard, in addition to initiatives 1 through 4 described above, the Trustees considered that in November 2008, a new portfolio manager was added to the funds management team. The Trustees also noted the funds improved year-to-date performance as of March 31, 2009. Putnam VT Investors Fund  The Trustees noted the disappointing performance for your fund for the three-year and five-year periods ended March 31, 2009. In this regard, in addition to initiatives 1 through 4 described above, the Trustees considered various changes made to the funds portfolio team since July 2008, resulting in the fund being managed by a sole portfolio manager as of March 2009. The Trustees also noted the funds improved performance over the one-year period ended March 31, 2009. Putnam VT Research Fund  The Trustees noted the disappointing performance for your fund for the five-year period ended March 31, 2009. In this regard, in addition to initiatives 1 through 4 described above, the Trustees considered various changes made to the funds portfolio team since April 2008, resulting in the fund being managed by a sole portfolio manager as of February 2009. The Trustees also noted the funds improved performance over the one-year period ended March 31, 2009. Taxable Fixed Income Funds Putnam VT Income Fund  The Trustees noted the disappointing performance for your fund for the one-year, three-year and five-year periods ended March 31, 2009. The Trustees considered Putnam Managements belief that significant volatility and illiquidity in the taxable fixed-income markets contributed to the funds relative underperformance during these periods. In addition, the Trustees considered Putnam Managements decision to implement initiative4 described above. The Trustees also considered Putnam Managements continued belief that the funds investment strategy and process are designed to produce attractive relative performance over longer periods, and noted subsequent improvements in the funds recent year-to-date performance as of March 31, 2009 as the markets began to show signs of stabilizing. Putnam VT Diversified Income Fund  The Trustees noted the disappointing performance for your fund for the one-year, three-year and five-year periods ended March 31, 2009. The Trustees considered Putnam Managements belief that significant volatility and illiquidity in the taxable fixed-income markets contributed to the funds relative underperformance during these periods. In addition, the Trustees considered Putnam Managements decision to implement initiative4 described above. The Trustees also considered Putnam Managements continued belief that the funds investment strategy and process are designed to produce attractive relative performance over longer periods, and noted subsequent improvements in the funds recent year-to-date performance as of March 31, 2009 as the markets began to show signs of stabilizing. International/Global Large Cap Equity Funds Putnam VT Global Equity Fund  The Trustees noted the disappointing performance for your fund for the one-year, three-year and five-year periods ended March 31, 2009. In this regard, in addition to initiatives 1 through 4 described above, the Trustees considered that in November 2008, an existing portfolio manager took over sole responsibility for managing the funds investments. Putnam VT International Equity Fund  The Trustees noted the disappointing performance for your fund for the one-year and five-year periods ended March 31, 2009. In this regard, in addition to initiatives 1 through 4 described above, the Trustees considered that in November 2008, an existing portfolio manager took over sole responsibility for managing the funds investments. 20 Putnam VT Global Equity Fund Putnam Small & Mid-Cap Equity Funds VT Small Cap Value Fund  The Trustees noted the disappointing performance for your fund for the one-year, three-year and five-year periods ended March 31, 2009. In this regard, in addition to initiatives 1, 2 and 4 described above, the Trustees considered the return of a prior portfolio manager to co-manage the funds investments with its existing portfolio manager. Putnam VT Vista Fund  The Trustees noted the disappointing performance for your fund for the one-year, three-year and five-year periods ended March 31, 2009. In this regard, in addition to initiatives 1, 2 and 4 described above, the Trustees considered that in November 2008, an existing portfolio manager took over sole responsibility for managing the funds investments. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio tradingprocess. The Trustees annual review of Putnam Variable Trusts management contract also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Investor Services, Inc., each of which provides benefits to affiliates of Putnam Management. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. Subsequent approval of strategic pricing proposal As mentioned above, at a series of meetings beginning in May 2009 and ending on July 10, 2009, the Contract Committee and the Trustees engaged in a detailed review of Putnam Managements strategic pricing proposal. Following this review, the Trustees of each fund, including all of the Independent Trustees, voted unanimously on July10, 2009 to approve proposed management contracts reflecting the proposal, as modified based on discussions between the Independent Trustees and Putnam Management, for each fund. In considering the proposed contracts, the Independent Trustees focused largely on the specific proposed changes described below relating to management fees. They also took into account the factors that they considered in connection with their most recent annual approval on June 12, 2009 of the continuance of the funds current management contracts and the extensive materials that they had reviewed in connection with that approval process, as described above. At a meeting held on November 19, 2009, shareholders approved the proposed management contract for the funds in Putnam Variable Trust. The new management contract was implemented on January 1, 2010.  Considerations relating to Fund Family fee rate calculations. The Independent Trustees considered that the proposed management contracts would change the manner in which fund shareholders share in potential economies of scale associated with the management of the funds. Under the current management contracts, shareholders of a fund (other than Putnam Money Market Liquidity Fund and the Putnam RetirementReady® Funds) benefit from increased fund size through reductions in the effective management fee paid to Putnam Management once the funds net assets exceed the first breakpoint in the funds fee schedule ($500 million for most funds). Conversely, in the case of funds with net assets above the level of the first breakpoint, the effective management fee increases as the funds average net assets decline below a breakpoint. These breakpoints are measured solely by the net assets of each individual fund and are not affected by possible growth (or decline) of net assets of other funds in the Fund Family. (Fund Family for purposes of this discussion refers to all open-end mutual funds sponsored by Putnam Management, except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund.) Under the proposed management contracts, potential economies of scale would be shared ratably among shareholders of all funds, regardless of their size. The management fees paid by a Putnam VT Global Equity Fund 21 fund (and indirectly by shareholders) would no longer be affected by the growth (or decline) of assets of the particular fund, but rather would be affected solely by the growth (or decline) of the aggregate net assets of all funds in the Fund Family, regardless of whether the net assets of the particular fund are growing or declining. The table below shows the proposed effective management fee rate for each of the funds in Putnam Variable Trust, based on June 30, 2009 net assets of the Fund Family ($52.3 billion). This table also shows the effective management fee rate payable by each affected fund under its current management contract, based on the net assets of each individual fund as of June 30, 2009. Finally, this table shows the difference in the effective management fees, based on net assets as of June 30, 2009, between the proposed management contract and the current contract. Proposed Current Effective Effective Contractual Contractual Name of Fund Rate Rate Difference Putnam VT American Government Income Fund 0.412% 0.650% (0.238%) Putnam VT Capital Opportunities Fund 0.642% 0.650% (0.008%) Putnam VT Diversified Income Fund 0.562% 0.700% (0.138%) Putnam VT Equity Income Fund 0.492% 0.650% (0.158%) Putnam VT The George Putnam Fund of Boston 0.542% 0.650% (0.108%) Putnam VT Global Asset Allocation Fund 0.612% 0.700% (0.088%) Putnam VT Global Equity Fund 0.712% 0.800% (0.088%) Putnam VT Global Health Care Fund 0.642% 0.700% (0.058%) Putnam VT Global Utilities Fund 0.642% 0.700% (0.058%) Putnam VT Growth and Income Fund 0.492% 0.577% (0.085%) Putnam VT Growth Opportunities Fund 0.572% 0.700% (0.128%) Putnam VT High Yield Fund 0.582% 0.700% (0.118%) Putnam VT Income Fund 0.412% 0.650% (0.238%) Putnam VT International Equity Fund 0.712% 0.792% (0.080%) Putnam VT International Growth and Income Fund 0.712% 0.800% (0.088%) Putnam VT International New Opportunities Fund 0.942% 1.000% (0.058%) Putnam VT Investors Fund 0.572% 0.650% (0.078%) Putnam VT Mid Cap Value Fund 0.602% 0.700% (0.098%) Putnam VT Money Market Fund 0.302% 0.450% (0.148%) Putnam VT New Opportunities Fund 0.572% 0.697% (0.125%) Putnam VT Research Fund 0.572% 0.650% (0.078%) Putnam VT Small Cap Value Fund 0.642% 0.800% (0.158%) Putnam VT Vista Fund 0.602% 0.650% (0.048%) Putnam VT Voyager Fund 0.572% 0.659% (0.086%) As shown in the foregoing table, based on June 30, 2009 net asset levels, the proposed management contract would provide for payment of a management fee rate that is lower for all of the funds in Putnam Variable Trust, and in many cases materially lower, than the management fee rate payable under the current management contract. For a small number of funds (although none of the funds in Putnam Variable Trust), the management fee rate would be slightly higher under the proposed contract at these asset levels, but by only immaterial amounts. In the aggregate, the financial impact on Putnam Management of implementing this proposed change for all funds at June 30, 2009 net asset levels is a reduction in annual management fee revenue of approximately $24.0 million. (Putnam Management has already incurred a significant portion of this revenue reduction through the waiver of a portion of its current management fees for certain funds pending shareholder consideration of the proposed management contracts. Putnam is not obliged to continue such waivers beyond July 31, 2010 in the event that the proposed contracts are not approved by shareholders.) The Independent Trustees carefully considered the implications of this proposed change under a variety of economic circumstances. They considered the fact that at current asset levels the management fees paid by the funds under the proposed contract would be lower for almost all funds, and would not be materially higher for any fund. They considered the possibility that under some circumstances, the current management contract could result in a lower fee for a particular fund than the proposed management contract. Such circumstances might occur, for example, if the aggregate net assets of the Fund Family remain largely unchanged and the net assets of an individual fund grew substantially, or if the net assets of an individual fund remain largely unchanged and the aggregate net assets of the Fund Family declined substantially. The Independent Trustees noted that future changes in the net assets of individual funds are inherently unpredictable and that experience has shown that funds often grow in size and decline in size over time depending on market conditions and the changing popularity of particular investment styles and asset classes. They noted that, while the aggregate net assets of the Fund Family have changed substantially over time, basing a management fee on the aggregate level of assets of the Fund Family would likely reduce fluctuations in costs paid by individual funds and lead to greater stability and predictability of fund operating costs over time. The Independent Trustees considered that the proposed management contract would likely be advantageous for newly organized funds that have yet to attract significant assets and for funds in specialty asset classes that are unlikely to grow to a significant size. In each case, such funds would participate in the benefits of scale made possible by the aggregate size of the Fund Family to an extent that would not be possible based solely on their individual size. The Independent Trustees also considered that for funds that have achieved or are likely to achieve considerable scale on their own, the proposed management contract could result in sharing of economies which might lead to slightly higher costs under some circumstances, but they noted that any such increases are immaterial at current asset levels and that over time such funds are likely to realize offsetting benefits from their opportunity to participate, both through the exchange privilege and through the Fund Family breakpoint fee structure, in the improved growth prospects of a diversified Fund Family able to offer competitively priced products. The Independent Trustees noted that the implementation of the proposed management contracts would result in a reduction in aggregate fee revenues for Putnam Management at current asset levels. They also noted that applying various projections of growth equally to the aggregate net assets of the Fund Family and to the net assets of individual funds also showed revenue reductions for Putnam Management. They recognized, however, the possibility that under some scenarios Putnam Management might realize greater future revenues, with respect to certain funds, under the proposed contracts than under the current contracts, but considered such circumstances to be both less likely and inherently unpredictable. The Independent Trustees considered the extent to which Putnam Management may realize economies of scale in connection with the 22 Putnam VT Global Equity Fund management of the funds. In this regard, they considered the possibility that such economies of scale as may exist in the management of mutual funds may be associated more closely with the size of the aggregate assets of the mutual fund complex than with the size of any individual fund. In this regard the Independent Trustees considered the financial information provided to them by Putnam Management over a period of many years regarding the allocation of costs involved in calculating the profitability of its mutual fund business as a whole and the profitability of individual funds. The Independent Trustees noted that the methodologies for such cost allocations had been reviewed on a number of occasions in the past by independent financial consultants engaged by the Independent Trustees. The Independent Trustees noted that these methodologies support Putnam Managements assertion that many of its operating costs and any associated economies of scale are related more to the aggregate net assets under management in various sectors of its business than to the size of individual funds. They noted that on a number of occasions in the past the Independent Trustees had separately considered the possibility of calculating management fees in whole or in part based on aggregate net assets of the Putnam funds. The Independent Trustees considered the fact that the proposed contracts would result in a sharing among the affected funds of economies of scale that for the most part are now enjoyed by the larger funds, without materially increasing the current costs of any of the larger funds. They concluded that this sharing of economies among funds was appropriate in light of the diverse investment opportunities available to shareholders of all funds through the existence of the exchange privilege. They also considered that the proposed change in management fee structure would allow Putnam Management to introduce new investment products at more attractive pricing levels than may be currently be the case. After considering all of the foregoing, the Independent Trustees concluded that the proposed calculation of management fees based on the aggregate net assets of the Fund Family represented a fair and reasonable means of sharing possible economies of scale among the shareholders of all funds.  Considerations relating to addition of fee rate adjustments based on investment performance for certain funds . The Independent Trustees considered that Putnams proposal to add fee rate adjustments based on investment performance to the management contracts of certain funds reflected a desire by Putnam Management to align its fee revenues more closely with investment performance in the case of certain funds. They noted that Putnam Management already has a significant financial interest in achieving good performance results for the funds it manages. Putnam Managements fees are based on the assets under its management (whether calculated on an individual fund or complex-wide basis). Good performance results in higher asset levels and therefore higher revenues to Putnam Management. Moreover, good performance also tends to attract additional investors to particular funds or the complex generally, also resulting in higher revenues. Nevertheless, the Independent Trustees concluded that adjusting management fees based on performance for certain selected funds could provide additional benefits toshareholders. The Independent Trustees noted that Putnam Management proposed the addition of performance adjustments only for certain of the funds and considered whether similar adjustments might be appropriate for other funds. (Putnam Management did not propose the addition of performance adjustments for any of the funds in Putnam Variable Trust.) In this regard, they considered Putnam Managements belief that the addition of performance adjustments would be most appropriate for shareholders of U.S. growth funds, international equity funds and Putnam Global Equity Fund. They also considered Putnam Managements view that it would continue to monitor whether performance fees would be appropriate for other funds. Accordingly, the Independent Trustees concluded that it would be desirable to gain further experience with the operation of performance adjustments for certain funds and the markets receptivity to such fee structures before giving further consideration to whether similar performance adjustments would be appropriate for other funds as well.  Considerations relating to standardization of payment terms. The proposed management contracts for all funds provide that management fees will be computed and paid monthly within 15 days after the end of each month. The current contracts of the funds contain quarterly computation and payment terms in some cases. These differences largely reflect practices in place at earlier times when many of the funds were first organized. Under the proposed contract, certain funds would make payments to Putnam Management earlier than they do under their current contract. This would reduce a funds opportunity to earn income on accrued but unpaid management fees by a small amount, but would not have a material effect on a funds operating costs. The Independent Trustees considered the fact that standardizing the payment terms for all funds would involve an acceleration in the timing of payments to Putnam Management for some funds and a corresponding loss of a potential opportunity for such funds to earn income on accrued but unpaid management fees. The Independent Trustees did not view this change as having a material impact on shareholders of any fund. In this regard, the Independent Trustees noted that the proposed contracts conform to the payment terms included in management contracts for all Putnam funds organized in recent years and that standardizing payment terms across all funds would reduce administrative burdens for both the funds and PutnamManagement.  Considerations relating to comparisons with management fees and total expenses of competitive funds. As part of their evaluation of the proposed management contracts, the Independent Trustees also reviewed the general approach taken by Putnam Management and the Independent Trustees in recent years in imposing appropriate limits on total fund expenses. As part of the annual contract review process in recent years, Putnam Management agreed to waive fees as needed to limit total fund expenses to a maximum level equal to the average total expenses of comparable competitive funds in the mutual fund industry. In connection with its proposal to implement new management contracts, Putnam Management also proposed, and the Independent Trustees approved, certain changes in this approach that shift the focus from controlling total expenses to imposing separate limits on certain categories of expenses, as required. As a general matter, Putnam Management and the Independent Trustees concluded that management fees for the Putnam funds are competitive with the fees charged by comparable funds in the industry. Nevertheless, the Independent Trustees considered specific management fee waivers proposed to be implemented as of August 1, 2009 by Putnam Management with respect to the current management fees of certain funds, as well as projected reductions in management fees for almost all funds that would result under the proposed contracts. Putnam Management and the Independent Trustees also agreed to impose separate expense limitations of 37.5 basis points on the general category of shareholder servicing Putnam VT Global Equity Fund 23 expenses and 20 basis points on the general category of other ordinary operating expenses. These new expense limitations, as well as the fee waivers, were implemented for all funds effective as of August1, 2009, replacing the expense limitation referred to above. These changes resulted in lower total expenses for many funds, but in the case of some funds total expenses increased after application of the new waivers and expense limitations (as compared with the results obtained using the expense limitation method previously in place). In this regard, the Independent Trustees considered the likelihood that total expenses for most of these funds would have increased in any event in the normal course under the previous expense limitation arrangement, as the reported total expense levels of many competitive funds increased in response to the major decline in asset values that began in September 2008. These new waivers and expense limitations will continue in effect until at least July 31, 2010 and will be re-evaluated by the Independent Trustees as part of the annual contract review process prior to their scheduled expiration. However, the management fee waivers referred to above would largely become permanent reductions in fees as a result of the implementation of the proposed management contracts. Under these new expense limitation arrangements effective August1, 2009, the fixed income funds and asset allocation funds, including Putnam VT American Government Income Fund, Putnam VT Diversified Income Fund, Putnam VT High Yield Fund, Putnam VT Income Fund and Putnam VT Global Asset Allocation Fund, were subject to management fee waivers that reduced these funds management fees pending implementation of the proposed management contract, and in any event, through July 31, 2010. In addition, the Putnam Variable Trust funds are subject to an expense limitation of 20 basis points on the general category of other ordinary operating expenses. (The expense limitation of 37.5 basis points on shareholder servicing fees does not affect the current shareholder servicing fees for the Putnam Variable Trust funds, which remain fixed at 3 basis points.) Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009, are available in the Individual Investors section of putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 24 Putnam VT Global Equity Fund Trustees of the Putnam Funds 12/31/09 Ravi Akhoury (Born 1947) Trustee since 2009 Mr. Akhoury serves as Advisor to New York Life Insurance Company. He is also a Director of Jacob Ballas Capital India (a non-banking finance company focused on private equity advisory services) and is a member of its Compensation Committee. He also serves as a Trustee of American India Foundation and of the Rubin Museum. Previously, Mr. Akhoury was a Director and on the Compensation Committee of MaxIndia/New York Life Insurance Company in India. He was also Vice President and Investment Policy Committee Member of Fischer, Francis, Trees and Watts (a fixed-income portfolio management firm). He has also served on the Board of Bharti Telecom (an Indian telecommunications company), serving as a member of its Audit and Compensation committees, and as a member of the Audit Committee on the Board of Thompson Press (a publishing company). From 1992 to 2007, he was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Mr. Akhoury graduated from the Indian Institute of Technology with a B.S. in Engineering and obtained an M.S. in Quantitative Methods from SUNY at Stony Brook. Jameson A. Baxter (Born 1943) Trustee since 1994 and Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards), and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees of Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis (Born 1940) Trustee since 2001 Mr. Curtis is President Emeritus of the Nuclear Threat Initiative (a private foundation dealing with national security issues), serves as Senior Advisor to the United Nations Foundation, and is Senior Advisor to the Center for Strategic and International Studies. Mr. Curtis is a member of the Council on Foreign Relations and the National Petroleum Council. He also serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He was a founding member of the law firm of Van Ness Feldman. Mr. Curtis served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the Securities and Exchange Commission. Robert J. Darretta (Born 1946) Trustee since 2007 Mr. Darretta serves as Director of UnitedHealth Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker (Born 1948) Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. Putnam VT Global Equity Fund 25 John A. Hill (Born 1942) Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 31 companies with annual revenues in excess of $15 billion, which employ over 100,000 people in 23 countries. Mr. Hill is a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he serves as Chairman and also chairs the Investment Committee. He is also a member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, he received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow (Born 1947) Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies  serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and M.Phil. from Yale University and a B.A. from Cornell University. Elizabeth T. Kennan (Born 1938) Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation and of Centre College. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of the University of Notre Dame, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.A. from Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler (Born 1949) Trustee since 2006 Mr. Leibler is a founder and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated with a degree in Economics from Syracuse University. 26 Putnam VT Global Equity Fund Robert E. Patterson (Born 1945) Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of the Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III (Born 1951) Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisors, LLC (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School, a Trustee of Epiphany School, and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. Robert L. Reynolds* (Born 1952) Trustee since 2008 and President of the Putnam Funds since July 2009 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, a member of Putnam Investments Executive Board of Directors, and President of the Putnam Funds. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. W. Thomas Stephens (Born 1942) Trustee since 2009 Mr. Stephens retired as Chairman and Chief Executive Officer of Boise Cascade, L.L.C. (a paper, forest products and timberland assets company) in December 2008. Mr. Stephens is a Director of TransCanada Pipelines, Ltd. (an energy infrastructure company). From 1997 to 2008, Mr. Stephens served as a Trustee on the Board of the Putnam Funds, which he rejoined as a Trustee in 2009. Until 2004, Mr. Stephens was a Director of Xcel Energy Incorporated (a public utility company), Qwest Communications and Norske Canada, Inc. (a paper manufacturer). Until 2003, Mr. Stephens was a Director of Mail-Well, Inc. (a diversified printing company). He served as Chairman of Mail-Well until 2001 and as CEO of MacMillan-Bloedel, Ltd. (a forest products company) until 1999. Prior to 1996, Mr. Stephens was Chairman and Chief Executive Officer of Johns Manville Corporation. He holds B.S. and M.S. degrees from the University of Arkansas. Putnam VT Global Equity Fund 27 Richard B. Worley (Born 1945) Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2009, there were over 100 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 28 Putnam VT Global Equity Fund Officers of the Putnam Funds 12/31/09 In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Vice President and Chief Legal Officer Since 2004 Treasurer and Compliance Liaison Since 2004 Senior Managing Director, Putnam Investments, Putnam Management Charles E. Porter (Born 1938) and Putnam Retail Management Senior Advisor to the Trustees Since 1989 Robert R. Leveille (Born 1969) Steven D. Krichmar (Born 1958) Vice President and Chief Compliance Officer Since 2007 Vice President and Principal Financial Officer Since 2002 Managing Director, Putnam Investments, Putnam Management and Putnam Retail Management Senior Managing Director, Putnam Investments Mark C. Trenchard (Born 1962) Janet C. Smith (Born 1965) Vice President and BSA Compliance Officer Since 2002 Vice President, Principal Accounting Officer and Assistant Treasurer Since 2007 Managing Director, Putnam Investments Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Susan G. Malloy (Born 1957) Vice President, Clerk and Assistant Treasurer Since 1993 Vice President and Assistant Treasurer Since 2007 Wanda M. McManus (Born 1947) Managing Director, Putnam Investments Vice President, Senior Associate Treasurer and Assistant Clerk Since 2005 Beth S. Mazor (Born 1958) Nancy E. Florek (Born 1957) Vice President Since 2002 Vice President, Assistant Clerk, Managing Director, Putnam Investments Assistant Treasurer and Proxy Manager Since 2005 James P. Pappas (Born 1953) Vice President Since 2004 Managing Director, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT Global Equity Fund 29 This page intentionally left blank. 30 Putnam VT Global Equity Fund This page intentionally left blank. PutnamVT Global Equity Fund 31 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Mr. Stephens qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2009 $62,406 $ $9,260 $321* December 31, 2008 $78,147 $ $11,241 $450* * Includes fees of $321 and $450 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2009 December 31, 2008, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2009 and December 31, 2008, the funds independent auditor billed aggregate non-audit fees in the amounts of $568,861 and $183,237 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, 2009 $ - $ 453,847 $ - $ - December 31, 2008 $ - $ 73,000 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable I tem 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 1, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 1, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 1, 2010
